Citation Nr: 0003984	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  99-02 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.  

2.  Entitlement to service connection for status post 
arthroscopic reconstruction of the anterior cruciate ligament 
of the right knee.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and her father



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1997 to July 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

During the September 1999 hearing before a member of the 
Board, the veteran withdrew the appeal as to the claim for 
service connection for a disorder of the right clavicle.  

The issue of entitlement to service connection for bilateral 
pes planus is addressed in the REMAND portion of the decision 
only.  


FINDING OF FACT

1.  There is competent medical evidence of a nexus between 
the veteran's right knee disorder and her period of active 
duty service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
status post arthroscopic reconstruction of the anterior 
cruciate ligament of the right knee is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  The Board finds that the veteran's right 
knee claim is well grounded.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  See Murphy v. Derwinski, 1 Vet. App. 78, 
91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when her contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  Specifically, the August 1998 statement from R.E. 
Moulton, M.D. links the veteran's in-service knee injury from 
July 1997 to a torn anterior cruciate ligament.  Therefore, 
the claim is well grounded.  However, for reasons set forth 
below, the Board finds that additional development is 
necessary to ensure proper adjudication of the veteran's 
claim.  


ORDER

The veteran's claim of entitlement to service connection for 
status post arthroscopic reconstruction of the anterior 
cruciate ligament of the right knee is well grounded.


REMAND

As discussed above, the veteran's claim for service 
connection for a right knee disorder is well grounded.  
Therefore, VA has a duty to assist the veteran in developing 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a); Epps, 
126 F.3d at 1469.  This duty includes the securing of 
pertinent private medical records.  Robinette, 8 Vet. App. at 
76.  

Medical records dated in July 1997 from Muskegon General 
Hospital show that the veteran presented on July 22, 1997, 
one week after her separation from service, complaining of 
knee pain.  Although X-rays taken at that time were negative, 
the record indicates that the veteran was scheduled for 
magnetic resonance imaging (MRI) at the hospital on July 28, 
1997.  The report of the MRI study is not of record.  Given 
the proximity in time of the study to the in-service injury 
at issue, the Board finds that the MRI results may have 
significant impact on the veteran's claim and should be 
obtained.  The veteran testified that she received continuous 
care for her knee from the same hospital or from a facility 
affiliated with the hospital, White Cloud Medical Center.  
Any such records should also be obtained.   

With respect to both the right knee and the bilateral pes 
planus claims, the Board observes that the RO submitted a 
request for a VA examination in August 1998.  There is no 
indication that the veteran failed to report for the 
examination.  The December 1998 rating decision refers to 
findings from the VA examination.  However, there is no 
report of a VA examination of record.  VA is charged with 
constructive, if not actual, knowledge of evidence generated 
by VA.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  A 
remand is required in order to associate a copy of the VA 
examination report with the claims folder.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain a copy of the 
report of any VA examination performed 
with respect to the veteran's claims and 
associate the report with the claims 
folder.

2.  The RO should contact the veteran in 
writing and request that she provide the 
complete name and address for Muskegon 
General Hospital and White Cloud Medical 
Center, along with a consent for release 
of information for records from each 
facility.  The RO should then attempt to 
secure a copy of the July 28, 1997, MRI 
report, as well as any subsequent 
treatment records.  The veteran is hereby 
advised that, although VA has a duty to 
assist in the development of her claim, 
the ultimate responsibility for 
furnishing evidence rests with the 
veteran.  

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claims of entitlement to 
service connection for bilateral pes 
planus and for status post arthroscopic 
reconstruction of the anterior cruciate 
ligament of the right knee.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran and her representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran unless 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

